THIRD AMENDMENT

 

THIRD AMENDMENT, effective as of September 28, 2007 (the “Amendment”), with
respect to that certain Credit Agreement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among Christie/AIX, Inc., a Delaware corporation (the
“Borrower”), the Lenders and General Electric Capital Corporation, a Delaware
corporation (“GE Capital”), as the administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement to, among other things, (i) amend the definition of the Total Equity
Ratio and (ii) amend certain financial covenants;

WHEREAS, the Lenders are willing to agree to the requested amendments on the
terms and conditions contained herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

1.          Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have their defined meanings when used herein.

 

2.

Amendment to Credit Agreement.

(a)       Clause (z) of the definition of “Interest Period” set forth in Section
1.1 of the Credit Agreement shall be deleted and the following substituted
therefor:

“(z) there shall be no limit on the number of Interest Periods for Eurodollar
Rate Loans”

(b)       The definition of “Interest Reserve” set forth in Section 1.1 of the
Credit Agreement shall be amended to delete the number “12” in each instance
such number occurs therein and to substitute therefore the number “9” in each
such instance.

 

--------------------------------------------------------------------------------



(c)       The definition of “Total Equity Ratio” set forth in Section 1.1 of the
Credit Agreement shall be amended and restated in its entirety as follows:

““Total Equity Ratio” means (a) for purposes of determining the Applicable
Margin the ratio, expressed as a percentage, of (i) the sum of, without
duplication, (A) any Capital Contributions made as of such date of
determination, (B) the Permitted Subordinated Indebtedness and (C) the Excess
Cash Flow for the most recently ended Fiscal Year to (ii) the sum of (A)
Consolidated Total Debt of the Borrower and its Subsidiaries and (B) any Capital
Contributions made as of such date of determination, and (b) for all other
purposes, the ratio, expressed as a percentage, of (i) the sum of, without
duplication, (A) the sum of (x) any Capital Contributions made as of such date
of determination plus (y) the aggregate amount of certain operating expenses
paid by a Loan Party or its Affiliates on behalf of the Borrower, in each case,
as approved by the Administrative Agent in its sole discretion; provided that no
more than $4,000,000 in the aggregate of such approved expenses shall be
eligible for inclusion under this clause (y), and (B) up to $23,300,000 of
Permitted Subordinated Indebtedness solely to the extent the proceeds of such
Permitted Subordinated Indebtedness are used to purchase Digital Systems on
terms and subject to documentation acceptable to the Administrative Agent which
constitute Installed Digital Systems and any Permitted Refinancing of such
Permitted Subordinated Indebtedness to (ii) the sum of (A) Consolidated Total
Debt of the Borrower and its Subsidiaries and (B) the sum of (x) any Capital
Contributions made as of such date of determination plus (y) the aggregate
amount of operating expenses included pursuant to clause (b)(i)(A)(y) above.”

(d)        Section 1.1 of the Credit Agreement shall be amended by adding
thereto the following new definition in its proper alphabetical order:

“Consolidated Senior Leverage Ratio’ means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt of such Person less any
Indebtedness of such Person that is subordinated to the Obligations as of such
date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.

(e)        Section 5.1 of the Credit Agreement shall be deleted in its entirety
and the following shall be substituted in lieu thereof:

 

2

 

--------------------------------------------------------------------------------



 

Section 5.1

Maximum Leverage Ratios.

(a)        Maximum Consolidated Leverage Ratio. The Borrower shall not have,
during any Fiscal Quarter set forth below, a Consolidated Leverage Ratio greater
than the maximum ratio set forth opposite the applicable Fiscal Quarter:

 

Fiscal Quarter Ending

Maximum Consolidated Leverage Ratio

June 30, 2007

14.0 to 1

September 30, 2007

9.5 to 1

December 31, 2007

7.75 to 1

March 31, 2008

6.5 to 1

June 30, 2008

5.25 to 1

September 30, 2008

4.75 to 1

December 31, 2008

4.25 to 1

March 31, 2009

4.0 to 1

June 30, 2009

4.0 to 1

September 30, 2009

4.0 to 1

December 31, 2009

3.75 to 1

March 31, 2010

3.5 to 1

June 30, 2010

3.5 to 1

September 30, 2010

3. 5 to 1

December 31, 2010

3.25 to 1

March 31, 2011

2.75 to 1

June 30, 2011

2.75 to 1

September 30, 2011

2.75 to 1

December 31, 2011

2.5 to 1

March 31, 2012

2.0 to 1

June 30, 2012

2.0 to 1

September 30, 2012

1.75 to 1

December 31, 2012

1.5 to 1

March 31, 2013

1.0 to 1

June 30, 2013

0.75 to 1

 

 

3

 

--------------------------------------------------------------------------------



(b)        Maximum Consolidated Senior Leverage Ratio. The Borrower shall not
have, during any Fiscal Quarter set forth below, a Consolidated Senior Leverage
Ratio greater than the maximum ratio set forth opposite the applicable Fiscal
Quarter:

 

Fiscal Quarter Ending

Maximum Consolidated Senior Leverage Ratio

June 30, 2007

10.5 to 1

September 30, 2007

9.0 to 1

December 31, 2007

7.5 to 1

March 31, 2008

6.25 to 1

June 30, 2008

5.0 to 1

September 30, 2008

4.5 to 1

December 31, 2008

4.25 to 1

March 31, 2009

3.75 to 1

June 30, 2009

3.75 to 1

September 30, 2009

3.75 to 1

December 31, 2009

3. 5 to 1

March 31, 2010

3.25 to 1

June 30, 2010

3.25 to 1

September 30, 2010

3.0 to 1

December 31, 2010

2.75 to 1

March 31, 2011

2.25 to 1

June 30, 2011

2.25 to 1

September 30, 2011

2.0 to 1

December 31, 2011

2.0 to 1

March 31, 2012

1.5 to 1

June 30, 2012

1.5 to 1

September 30, 2012

1.25 to 1

December 31, 2012

1.0 to 1

March 31, 2013

0.75 to 1

June 30, 2013

0.5 to 1

 

(f)         Section 5.2 of the Credit Agreement shall be deleted in its entirety
and the following shall be substituted in lieu thereof:

 

4

 

--------------------------------------------------------------------------------



Section 5.2       Minimum Consolidated Fixed Charge Coverage Ratio. Commencing
with the Fiscal Quarter ended March 31, 2007, the Borrower shall not have, on
the last day of such Fiscal Quarter or the last day of any Fiscal Quarter set
forth below, a Consolidated Fixed Charge Coverage Ratio less than the minimum
ratio set forth opposite the applicable Fiscal Quarter:

 

Fiscal Quarter Ending

Minimum Consolidated Fixed Charge Coverage Ratio

June 30, 2007

1.25 to 1

September 30, 2007

1.25 to 1

December 31, 2007

1.25 to 1

March 31, 2008

1.25 to 1

June 30, 2008

1.25 to 1

September 30, 2008

1.25 to 1

December 31, 2008

1.25 to 1

March 31, 2009

1.25 to 1

June 30, 2009

1.25 to 1

September 30, 2009

1.25 to 1

December 31, 2009

1.15 to 1

March 31, 2010

1.15 to 1

June 30, 2010

1.15 to 1

September 30, 2010

1.1 to 1

December 31, 2010

1.1 to 1

March 31, 2011

1.1 to 1

June 30, 2011

1.1 to 1

September 30, 2011

1.1 to 1

December 31, 2011

1.1 to 1

March 31, 2012

1.1 to 1

June 30, 2012

1.1 to 1

September 30, 2012

1.1 to 1

December 31, 2012

1.1 to 1

March 31, 2013

1.1 to 1

June 30, 2013

1.1 to 1

 

 

5

 

--------------------------------------------------------------------------------



3.          Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Loan
Parties hereby represent and warrant to the Administrative Agent and the Lenders
that (a) the representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (after giving effect hereto),
except where such representations and warranties expressly relate to an earlier
date in which case such representations and warranties were true and correct in
all material respects as of such earlier date, (b) no Default or Event of
Default has occurred and is continuing and (c) any and all loans or advances to
be made by Christie Digital Systems, Inc. (“Christie”) to the Borrower which
will be subject to the Subordination Agreement will constitute Permitted
Subordinated Indebtedness and comply with the terms and requirements contained
in the definition thereof.

4.          Conditions to Effectiveness. This Amendment shall be effective on
the date when the following conditions shall have occurred (the “Third Amendment
Effective Date”):

(a)       the Administrative Agent shall have executed this Amendment and shall
have received counterparts hereof, duly executed and delivered by the Borrower,
Holdings and the Required Lenders;

(b)       no Default of Event of Default shall have occurred and be continuing;

(c)       the Borrower shall have provided the Administrative Agent with an
executed Certificate of Acceptance (in substantially the same form as those
previously provided to the Administrative Agent) from each of (i) Carmike
Cinemas, Inc. certifying that projectors constituting “Equipment” (under and as
defined in the Master License Agreement with Carmike Cinemas, Inc. (the “Carmike
MLA”) have been installed and accepted with respect to at least 2050 screens
pursuant to the Carmike MLA and (ii) Rave Reviews Cinemas, L.L.C. certifying
that projectors constituting “Equipment” (under and as defined in the Master
License Agreement with Rave Reviews Cinemas, L.L.C. (the “Rave MLA”) have been
installed and accepted with respect to at least 386 screens pursuant to the Rave
MLA;

(d)       the Borrower shall have paid to the Administrative Agent, for the
ratable benefit of the Lenders executing this Amendment on or prior to 5:00 p.m.
Eastern time on September 28, 2007, an amount equal to 0.25% of the aggregate
principal amount of the Commitments of such Lenders; and

(e)       Borrower shall have paid all fees and expenses of Administrative
Agent’s counsel, Weil, Gotshal & Manges LLP, owing to date.

 

6

 

--------------------------------------------------------------------------------



5.          Reference to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like or similar import shall mean and be a reference to
the Credit Agreement, as modified and amended by this Amendment.

6.          Governing Law and Jurisdiction. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.          Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

8.          Headings. Section headings in the Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9.          Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts (including by facsimile transmission) and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

10.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower, Holdings and their respective successors
and assigns, and upon the Administrative Agent and the Lenders and their
respective successors and assigns.

11.        Continuing Effect. Except as expressly amended hereby, the Credit
Agreement, as amended by this Amendment, shall continue to be and shall remain
in full force and effect in accordance with its terms. This Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Any reference to the “Credit Agreement” in the Loan
Documents or any related documents shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment. The Amendment constitutes a Loan
Document.

12.        NO ORAL AGREEMENTS. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

 

7

 

--------------------------------------------------------------------------------



CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

13.        General Waiver and Release. IN ADDITION, TO INDUCE ADMINISTRATIVE
AGENT AND LENDERS TO AGREE TO THE TERMS OF THIS AMENDMENT, THE LOAN PARTIES (BY
THEIR EXECUTION BELOW) REPRESENT AND WARRANT THAT AS OF THE DATE OF THEIR
EXECUTION OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES
OR COUNTERCLAIMS TO THEIR RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT,
THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS. NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THERE EXIST ANY SUCH CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS, THE LOAN PARTIES (BY THEIR EXECUTION BELOW) HEREBY:

(A)      FOREVER GENERALLY WAIVE ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND/OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING ON OR PRIOR TO THE DATE OF
THEIR EXECUTION OF THIS AMENDMENT; AND

(B)      FOREVER RELEASE, ACQUIT AND DISCHARGE THE RELEASED PARTIES FROM ANY AND
ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING ON OR PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE CREDIT AGREEMENT, THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREIN.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written.

CHRISTIE/AIX, INC.,

as a Borrower

 

 

 

 

By:

/s/ A. Dale Mayo

 

 

 

Name:

A. Dale Mayo

 

 

 

Title:

CEO

 

 

 

ACCESS DIGITAL MEDIA, INC.

 

 

 

 

By:

/s/ A. Dale Mayo

 

 

 

Name:

A. Dale Mayo

 

 

 

Title:

President

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION,

as the Administrative Agent and Lender

 

 

 

 

By:

/s/ Steven J. Heise

 

 

 

Name:

Steven J. Heise

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



CIT LENDING SERVICES CORPORATION,

as a Lender

 

 

 

 

By:

/s/ Scott P. Ploshay

 

 

 

Name:

Scott P. Ploshay

 

 

 

Title:

Vice President

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



COMMERCE BANK, N.A.,

as a Lender

 

 

 

 

By:

/s/ Peter L. Davis

 

 

 

Name:

Peter L. Davis

 

 

 

Title:

SVP

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



SOCIETE GENERALE,

as a Lender

 

 

 

 

By:

/s/ Mark Vigil

 

 

 

Name:

Mark Vigil

 

 

 

Title:

Managing Director

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



As advisor to AIB DEBT MANAGEMENT LTD,

 

 

 

 

By:

/s/ Gregory J. Wiske

 

 

 

Name:

Gregory J. Wiske

 

 

 

Title:

Vice President

 

 

 

As advisor to AIB DEBT MANAGEMENT LTD,

 

 

 

 

By:

/s/ Norbert Galligan

 

 

 

Name:

Norbert Galligan

 

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------



CIFC FUNDING 2006-I, LTD,

as a Lender

 

 

 

 

By:

/s/ Elizabeth C. Chow

 

 

 

Name:

Elizabeth C. Chow

 

 

 

Title:

Head of Underwriting

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

 